By failing to move to withdraw the plea prior to the imposition of sentence or to vacate the judgment pursuant to CPL 440.10, defendant has not preserved for appellate review any alleged insufficiency in the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Lowry, 107 AD2d 716; People v Mattocks, 100 AD2d 944). In any event, an examination of the record reveals that the plea was knowingly and voluntarily entered and properly received by the court (see, People v Harris, 61 NY2d 9; see also, People v Fooks, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067; People v Perkins, 89 AD2d 956). Titone, J. P., Lazer, Thompson and O’Connor, JJ., concur.